Citation Nr: 1714188	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  13-06 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active service from October 5, 2009, to November 24, 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board notes that, in November 2009, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization) appointing the Missouri Veterans Commission as his representative.  In August 2010, the Veteran signed a VA form 21-22a (Appointment of Individual as Claimant's Representative) appointing Christopher Loiacono as his agent, which effectively revoked the Missouri Veterans Commission as his representative.  In a March 2013 correspondence, Mr. Loiacono informed VA that he no longer represented the Veteran.  Significantly, Mr. Loiacono wrote that, despite numerous attempts, he had been unable to reach the Veteran for a significant period of time and was, therefore, unable to adequately assist the Veteran with his claim.  Therefore, the Veteran is currently unrepresented in this matter. 

The Board further observes that, in his March 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  The Veteran was scheduled for his requested Board hearing in March 2015, and in January 2015 notice of the hearing was sent to his address of record, which is the same address he provided on his VA Form 9.  However, the January 2015 notice letter was returned to VA marked "return to sender-no such street-unable to forward."  Thereafter, the Veteran failed to appear for his scheduled Board hearing.  As noted, his former representative unsuccessfully attempted to contact him on numerous occasions.  The law specifically provides that written VA notices are to be sent to "a claimant or payee at his or her latest address of record."  38 C.F.R. § 3.1(q) (2016).  In addition, the appellant has an obligation to assist in the adjudication of his claim in notifying VA of any change in address.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the Veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him"); see also Wood v Derwinski, 1 Vet. App, 190, 193 (1991).  Therefore, as VA notified the Veteran of his scheduled hearing at his address of record, he failed to keep VA apprised of his whereabouts, and ultimately failed to report for his Board hearing, his request for such hearing is considered to be withdrawn.  See 38 C.F.R. § 20.702(d) (2016).

In September 2015, the Board remanded the matter to obtain the Veteran's enlistment examination report of medical history, and to schedule the Veteran for a VA examination to determine the nature and etiology of his low back disorder.  For the reasons explained below, the matter is once again remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though it will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b) (2016).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

There were no abnormalities noted on the June 26, 2009 entrance examination report and the Veteran is therefore presumed to have been sound when he entered service with regard to his back.  However, 38 C.F.R. § 3.303(c) (2016) provides that there are medical principles so universally recognized as to constitute fact, and, if in accordance with these principles the existence of a disability is established, no additional or confirmatory evidence is necessary.  Thus, with notation or discovery of residual conditions such as healed fractures, the conclusion must be that they preexisted service.  Id.

In this case, although there were no abnormalities noted on entry, the Veteran's service treatment records (STRs) reflect that he had a low back disorder prior to service.  In November 2009, an Entrance Physical Standards Board Proceedings (EPSBDP) indicates that "[a]fter careful consideration of medical records, laboratory findings, and medical examinations, the board finds that the [Veteran] was medically unfit for appointment or enlistment in accordance with current medical fitness standards and in the opinion of the evaluating physicians the condition(s) existed prior to service."  The EPSBDP reflects that the Veteran was in his third week of initial enlistment training of basic training when he was identified as having an EPTS (existed prior to service) condition on November 2, 2009.  The evaluating physician noted that after he received MRIs and X-Rays, a pars defect was noted at L5, as well as retrolisthesis at L5-S1; and that the Veteran was unable to complete the requirements for the physical training test.  The diagnosis was chronic low back pain.  Additional separation documentations, including documents signed by the Veteran, reflect that he had a pre-existing low back disorder.  As a pars defect and retrolisthesis several months after entry into service could not be expected to have developed in such a short time, the Board concludes pursuant to 38 C.F.R. § 3.303(c) that they preexisted service.  

Further, the Board notes that the Veteran's low back disorder was diagnosed in October 2009 and he filed his claim for disability on November 30, 2009.  Given the closeness in dates of the diagnosis of the low back disorder and the Veteran's claim, the Board finds that the Veteran has a current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013). The only issue in this case is thus whether the Veteran's current low back disability is related to aggravation of this preexisting disorder by service.

Thus, the Board finds that a VA examination or a medical opinion based on claims file review as to aggravation of the Veteran's pre-existing low back disorder is necessary to properly adjudicate the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

While the Board commends the AOJ's prior attempts at locating the Veteran, the AOJ must endeavor to contact the Veteran at his last known phone number and/or last known address to inform him of his scheduled VA examination.  If the AOJ is unsuccessful in contacting the Veteran, the AOJ should make a note of it in the claims file and obtain a medical opinion based on review of the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran at his last known phone number to obtain an updated mailing address.  If unsuccessful, attempt to contact the Veteran at his last known mailing address.

2.  If successful, ask the Veteran to complete a VA Form 21-4142 to obtain any private treatment records not yet associated with the claims file, to specifically include treatment records for a low back disorder.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained or further attempts to obtain them would be futile, take action in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an examination to determine whether the Veteran's pre-existing low back disorder was aggravated by service.  If the Veteran fails to report, obtain a medical opinion based on review of the claims file.

The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

The examiner should identify any low back disability(ies), to include a pars defect at L5, as well as retrolisthesis at L5-S1.

For any low back disability identified, the examiner must offer an opinion indicating whether the Veteran's preexisting low back disability was aggravated by service and, if so, whether his current low back disability is related to such aggravation.

The examiner must provide a complete rationale for any stated opinion.

4.  After completing the above, and any other development deemed necessary, readjudicate the claim on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




